Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to the election filed 8/3/2021.
Election/Restrictions
Applicant’s election without traverse of Species B in the reply filed on 8/3/2021 is acknowledged.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The IDs filed 6/17/2019 has been considered.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by D1:CN106928997A(07July2017) cited in the IDS and international search report.
a.	D1 discloses a quantum dot light-emitting diode light source (description, paragraphs [0038],[0045]-[0047] and [0066]), comprising a light conversion film (equivalent to a light combining layer) and a blue light LED chip, wherein the light conversion film is arranged above the blue light LED chip; the light conversion film comprises fluorescent powder, quantum dots and silica gel; the fluorescent powder and the quantum dots are evenly scattered in the silica gel; and the chemical components of the fluorescent powder are: SrLiALN«:Eu”. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-5 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over  D1: CN106928997A(07July2017) in view of D2:CN103597568A(19February2014), both cited in the IDS and international search report.
a.	Regarding claim 2-5, D1 shows the quantum dot as in claim 1 above and the additional technical features of dependent claim 3 are disclosed in D1 (description, paragraph [0038]), and the remaining features are customary means in the art; the additional technical feature of dependent claim 4 is disclosed in D1 (description, paragraph [0038]); D1 further discloses (description, paragraph [0038]) a light-emitting diode obtained by encapsulating the quantum dot light-emitting diode light source.


D2 discloses a white light-emitting device (description, paragraphs [0102]-[0104], and figures 4-6), comprising a light combining layer and a blue light LED chip 101, wherein the light combining layer is arranged above the blue light LED chip, and the light combining layer comprises a quantum dot layer and a fluorescent layer and the additional technical feature of dependent claim 5 is disclosed in D2 (description, paragraph [0103])
It would have been obvious to one of ordinary skill in the art at the time of the invention to have used the white light and layers as in D2 in the general structure of D1 with the motivation that the white light can be made with the layers taught (description, paragraphs [0102]-[0104], and figures 4-6).  The combination can be met with a reasonable expectation for success since the teachings are related to LEDs.
b.	Regarding claim 7-8, D1 shows the quantum dot of claim 1 above.
D1 fails to explicitly show: (1) an encapsulation comprises a metal support at the bottom and
Wic EMC supports at the sides, wherein a concave center well is formed by being encircled by the metal
Support and the EMC supports and a quantum dot light-emitting diode light source is arranged in the center well; and (2) technical features related to a first insulation layer and a second insulation layer.
The difference between claim 8 and D1 is the difference mentioned above.
D2 teaches (description, paragraphs [0102]-[0104], and figure 4) that the blue light LED chip 101 of the white light-emitting device is installed inside a reflection cup 108, and space 109 between a Luminescent material 102 and a luminescent material 103 is filled with a transparent material (equivalent to the insulation layer).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to have used the white light and layers as in D2 in the general structure of D1 with the motivation that the white light can be made with the layers taught (description, paragraphs [0102]-[0104], and figures 4-6).  The combination can be met with a reasonable expectation for success since the teachings are related to LEDs.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAHVOSH J NIKMANESH whose telephone number is (571)270-1805.  The examiner can normally be reached on M-F IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 5712722194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Seahvosh Nikmanesh/Primary Examiner, Art Unit 2812